Case 19-50109 Doc 2 Entered 01/30/19 16:01:18 Page 1 of 2

Fill in this information to identify the case:

Debto,name 140 l\/|ason Circle, LLC

 

united Sraies Bankrupicy court for ihe; Dismci of N€Vada
(State)

El check ifthis is an

Case number (|f known): amended filing

 

 

Official Form 204_
Chapter 1 1 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not lnsiders 12/15

 

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. lnclude claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). A|so, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.

Name of creditor and complete Name, telephone number, and Nature of the claim indicate if Amount of unsecured claim
mailing address, including zip code email address of creditor (for examp|e, trade claim is if the C|aim ls fully unsecuredl fill in On|y unsecured
C°n'a°t debts» bank loans- c°ntin_gent' claim amount |f claim is partially secured, fill in
prof¢SS‘Ona| un'inu'da¢ed» total claim amount and deduction for value of
Sen"°esl and °" d'sPuted collateral or setoff to calculate unsecured claim.
government
contracts)
Tota| claim, if Deduction for Unsecured
partially value of claim
secured collateral or
setoff
AT&T 1-800-750-2355 utility 278_19
PO BOX 5025
Carol Stream, lL 60197
Coast Landscape l\/lngt, |nc. 707-251-8872 Services 707.00
103 Camino Oruga Chuck l\/|oore
Napa, CA 94558 pacific_coast_wp@att.net
Contra Costa County Tax 925-957-5280 Taxes 25,507.15
Collector - PO Box 7002 taxinfo@tax.cccounty.us
San Francisco, CA 94120
CRS Comm. Real Estate Dave Grainger Services 6,095.28
1450 Maria l_ane, #200 dbg@crsrea|estate.com
Wa|nut Creek, CA 94596 925-256-3334
Family Security Locksmith Ken Jackson Services 129.35
40 Emshee Lane 925-228-3620
l\/lartinez, CA 94553
Orkin Services of California Roniie Coff Services 83.13
PO Box 7161 rcoff@orkin.com
Pasadena, CA 91109-7161 1-800-562-5610
PG&E 800-743-5000 Uti|ity . 182.95

PO Box 997300
Sacramento, CA 95899-7300

Officia| Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured C|aims page 1

10

11

12

13

14

15

16

17

18

19

20

Case 19-50109 Doc 2 Entered 01/30/19 16:01:18 Page 2 of 2

 

 

Debtor Case number iiiknawn)
Name
Name of creditor and complete Name, telephone number, and Nature of the claim indicate if Amount of unsecured claim
mailing address, including zip code email address of creditor (for examplex trade claim is if the claim is fully unsecured` fm in On|y unsecured
contact debt$» b_ank loans» C°n_tin$ent» claim amount lfc|aim is partially secured, fill in
profess'°na| un|'gu'dated» total claim amount and deduction for value of
Sel'VICeS' and °" d'SPuted collateral or Setoff to calculate unsecured claim.
government
contracts)
Total claim, if Deduction for Unsecured
partially value of claim
secured collateral or
setoff

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured C|aims page 2

